Exhibit 10.1
Execution Version
PRIVATEBANCORP, INC.
STOCK PURCHASE AGREEMENT
Non-voting Common Stock
Dated as of November 2, 2009
GTCR Fund IX/A, L.P.
GTCR Fund IX/B, L.P.
GTCR Co-Invest III, L.P.
c/o GTCR Golder Rauner II, L.L.C.
6100 Sears Tower
Chicago, Illinois 60606
This Stock Purchase Agreement (the “Agreement”) is entered into as of
November 2, 2009, by and among PrivateBancorp, Inc., a Delaware corporation (the
“Corporation”), GTCR Fund IX/A, L.P., a Delaware limited partnership, GTCR Fund
IX/B, L.P., a Delaware limited partnership and GTCR Co-Invest III, L.P., a
Delaware limited partnership (each a “Purchaser” and collectively, the
“Purchasers”).
WHEREAS, the Corporation and each of the Purchasers is a party to that certain
Preemptive and Registration Rights Agreement dated as of December 11, 2007 by
and among PrivateBancorp, Inc. and the persons listed as signatories thereto, as
amended by that certain Amendment No. 1 to Preemptive and Registration Rights
Agreement dated as of June 17, 2009 (the “Preemptive Rights Agreement”);
WHEREAS, the Corporation has entered into an Underwriting Agreement dated
October 28, 2009 (the “Underwriting Agreement”), by and between the Corporation
and J.P. Morgan Securities Inc., as Representative of the several Underwriters
listed on Schedule 1 thereto (the “Underwriters”) providing for the offer and
sale of 19,324,051 shares (the “Firm Securities”) of the Corporation’s common
stock, no par value per share (the “Common Stock”) and, at the option of the
Underwriters, up to an additional 2,898,607 shares of Common Stock (the “Option
Securities”) to the Underwriters in an underwritten public offering (the “Public
Offering”);
WHEREAS, the Purchasers are purchasing 4,147,580 of the Firm Securities in the
Public Offering;
WHEREAS, on October 28, 2009, the Corporation received a notice from the
Underwriters that the Underwriters had exercised their option to purchase the
Option Shares;
WHEREAS, pursuant to Section 3.1 of the Preemptive Rights Agreement, if the
Corporation at any time makes a Qualified Equity Offering (as such term is
defined in the Preemptive Rights Agreement), the Purchasers have the right, so
long as the Purchasers and its affiliates collectively own more than five
percent (5%) of the outstanding shares of Common Stock, to acquire from the
Corporation for the same price and on the same terms as such securities are
proposed to be offered to others, in the aggregate up to the amount of New Stock

 

 



--------------------------------------------------------------------------------



 



(as such term is defined in the Preemptive Rights Agreement) required to enable
them to maintain their Institutional Investor Percentage Interest (as such term
is defined in the Preemptive Rights Agreement);
WHEREAS, pursuant to Section 3.2(a) of the Preemptive Rights Agreement, the
Corporation notified the Purchasers of the proposed Public Offering and,
subsequently, of the execution of the Underwriting Agreement by it and the
Underwriters and the pricing terms of the sale of the shares of Common Stock to
the Underwriters in the Public Offering;
WHEREAS, pursuant to Section 3.3 of the Preemptive Rights Agreement, the
Purchasers notified the Corporation that they intend to exercise their
preemptive rights under Section 3.1 of the Preemptive Rights Agreement to
purchase the Designated Stock (as such term is defined in the Preemptive Rights
Agreement) with respect to the Firm Securities and Option Securities to be sold
in the Public Offering less the Firm Securities being purchased by the
Purchasers in the Public Offering; and
WHEREAS, pursuant to Section 3.3(d) of the Preemptive Rights Agreement, the
Purchasers have exercised their option to purchase shares of the Corporation’s
non-voting common stock, no par value per share (the “Non-voting Common Stock”).
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1. AUTHORIZATION; SALE AND PURCHASE OF SHARES OF NON-VOTING COMMON STOCK
1.1 Authorization of Non-voting Common Stock. The Corporation has duly
authorized the issuance and sale of up to an aggregate of 1,584,879 additional
shares of its Non-voting Common Stock.
1.2 Sale and Purchase of Non-voting Common Stock. Subject to the terms and
conditions herein provided, the Corporation hereby agrees to sell to the
Purchasers, and the Purchasers agree to purchase from the Corporation, at the
Closing provided for in Section 2 hereof, 1,584,879 shares of Non-voting Common
Stock (collectively, the “Shares”) from the Corporation at a purchase price of
$8.075 per share of Non-voting Common Stock, for an aggregate purchase price
equal to $12,797,897.93.
2. THE CLOSING
2.1 Time and Place of the Closing. Subject to Section 3 hereof, payment of the
purchase price for and delivery of the Shares shall be made at the offices of
Vedder Price P.C., or at such other place or in such other manner as may be
agreed upon by the Corporation and the Purchasers, at 10:00 a.m., Chicago,
Illinois time, on November 2, 2009, or at such other time or date as the
Purchasers and the Corporation may mutually determine (such date and time of
payment and delivery being herein called the “Closing Date”).

 

2



--------------------------------------------------------------------------------



 



2.2 Delivery of and Payment for the Shares of Non-voting Common Stock. At the
Closing, the Corporation shall deliver to each Purchaser certificates evidencing
the Shares to be purchased by it (as indicated opposite such Purchaser’s name on
Schedule I hereto), dated the Closing Date and bearing appropriate legends as
hereinafter provided for, and registered on the books and records of the
Corporation in such Purchaser’s name, against payment in full at the Closing of
the aggregate purchase price therefor by wire transfer of immediately available
funds for credit to such account as the Corporation shall direct in writing
prior to the Closing Date no later than 9:00 a.m., Chicago, Illinois time, on
the Closing Date.
3. CONDITIONS TO CLOSING
3.1 Conditions to the Purchasers’ Obligations. The obligations of each Purchaser
hereunder are subject to the accuracy, as of the date hereof and on the Closing
Date, of the representations and warranties of the Corporation contained herein,
and to the performance by the Corporation of its obligations hereunder and to
each of the following additional terms and conditions:
(a) The Corporation will have furnished to the Purchasers a certificate, dated
the Closing Date, executed on behalf of the Corporation by each of the Chairman
of the Board, the Chief Executive Officer and President, and the Chief Financial
Officer of the Corporation, stating that:
(i) The representations, warranties and agreements of the Corporation in
Section 4.1 hereof are true and correct as of the Closing Date and the
Corporation has complied with all its agreements contained herein; and
(ii) Such officers have carefully examined the Exchange Act Reports (as defined
in Section 4.1(f) hereof) and, in their opinion, as of their respective dates
(except to the extent superseded by statements in later-filed documents
comprising part of the Exchange Act Reports), and as of the Closing Date, the
Exchange Act Reports do not contain any untrue statement of a material fact nor
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;
(b) From September 30, 2009 to the Closing Date, there shall not have been any
event or series of events, change, occurrence or development or a state of
circumstances or facts (including any events, changes, occurrences,
developments, state of circumstances or facts existing prior to September 30,
2009 but which become known during such period), that, individually or in the
aggregate, has had, or would reasonably be expected to have, a Material Adverse
Effect (as defined in Section 4.1(h) hereof).
(c) Any authorizations, consents, commitments, agreements, orders or approvals
of, or declarations or filings with, or expirations of waiting periods imposed
by, any federal, state or local court or governmental or regulatory agency or
authority or applicable stock exchange or trading market (any such court,
agency, authority, exchange or market, a “Governmental Authority”) required for
the consummation of the Transactions, as defined herein, (including without
limitation the ability to continue to appoint a director pursuant to

 

3



--------------------------------------------------------------------------------



 



Section 5.3 of the November 26, 2007 Purchase Agreement (as defined in
Section 4.1(s) below) and the ability to designate an Observer Representative
(as defined in Section 5.3(b) below)) shall have been obtained or filed or shall
have occurred and any such orders shall have become final, non-appealable
orders.
(d) Prior to the issuance of the Shares, the Corporation shall have made any
filings and received any necessary approvals under the General Corporation Law
of the State of Delaware (the “DGCL”) in order to provide for the issuance and
sale of the Shares to the Purchasers pursuant to this Agreement.
(e) Vedder Price P.C., counsel to the Corporation, shall have furnished to the
Purchasers its written opinion, addressed to the Purchasers and dated the
Closing Date, substantially to the effect set forth in Exhibit A hereto.
(f) The Underwriter shall have acquired the Firm Securities in the Public
Offering pursuant to the terms of the Underwriting Agreement, as same is in
effect on the date hereof.
3.2 Conditions to the Corporation’s Obligations.
(a) The obligations of the Corporation hereunder are subject to the accuracy, as
of the date hereof and as of the Closing Date, of the representations and
warranties of each Purchaser contained herein and to the performance by each
Purchaser of its obligations hereunder; and
(b) The Purchasers shall have received any and all necessary federal, state,
governmental agency and bank regulatory approvals necessary for the purchase by
the Purchasers of the Shares pursuant to this Agreement, and any and all
applicable waiting periods upon which such approvals are conditioned shall have
expired.
4. REPRESENTATIONS AND WARRANTIES
4.1 Representations, Warranties and Agreements of the Corporation. The
Corporation represents and warrants to, and agrees with each Purchaser that as
of the date hereof:
(a) The authorized capital stock of the Corporation consists of (i) 84,000,000
shares of Common Stock, of which 67,848,996 shares are outstanding as of the
date of this Agreement following the issuance of the Firm Securities and the
Option Securities in the Public Offering, (ii) 5,000,000 shares of Non-voting
Common Stock, of which 1,951,037 shares are outstanding as of the date of this
Agreement, and (iii) 1,000,000 shares of preferred stock, no par value, of the
Corporation of which no shares of Series A Series Junior Nonvoting Preferred
Stock and 243,815 shares of Fixed Rate Cumulative Perpetual Preferred Stock,
Series B, are outstanding as of the date of this Agreement.
(b) Since December 31, 2008, the Corporation and each Subsidiary have filed all
material reports, registrations and statements, together with any required
amendments thereto, that it was required to file with the Federal Reserve, the
Securities and Exchange Commission (the “SEC”), the Office of Thrift Supervision
(the “OTS”), the Federal Deposit Insurance

 

4



--------------------------------------------------------------------------------



 



Corporation (the “FDIC”) and any other applicable federal or state securities or
banking authorities, except where the failure to file any such report,
registration or statement would not reasonably be expected to have a Material
Adverse Effect. All such reports and statements filed with any such regulatory
body or authority are collectively referred to herein as the “Corporation
Reports.” As of their respective dates, the Corporation Reports complied as to
form in all material respects with all the rules and regulations promulgated by
the Federal Reserve, the OTS, the FDIC and any other applicable foreign, federal
or state securities or banking authorities, as the case may be.
(c) The records, systems, controls, data and information of the Corporation and
the Subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Corporation or the Subsidiaries or their accountants (including all means
of access thereto and therefrom). The Corporation (i) has implemented and
maintains disclosure controls and procedures (as defined in Rule 13a-15(e) under
the Exchange Act) to ensure that material information relating to the
Corporation, including the Subsidiaries, is made known to the chief executive
officer and the chief financial officer of the Corporation by others within
those entities, and (ii) has disclosed, based on its most recent evaluation
prior to the date hereof, to the Corporation’s outside auditors and the audit
committee of the Corporation’s Board of Directors (A) any significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting (as defined in Rule 13a-15(f) under the
Exchange Act) that are reasonably likely to adversely affect the Corporation’s
ability to record, process, summarize and report financial information and
(B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Corporation’s internal controls
over financial reporting. As of the date hereof, to the knowledge of the
Corporation, there is no reason that its outside auditors and its chief
executive officer and chief financial officer will not be able to give the
certifications and attestations required pursuant to the rules and regulations
adopted pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, without
qualification, when next due.
(d) Since September 30, 2009, no change has occurred and no circumstances exist
(including any changes, occurrences, circumstances or facts existing prior to
September 30, 2009 but which become known on or after September 30, 2009) that
is not disclosed in the Exchange Act Reports which, individually or in the
aggregate, have had or are reasonably likely to have a Material Adverse Effect.
(e) The Corporation and each Subsidiary have all permits, licenses,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, any governmental entities that are required in order to
carry on their business as presently conducted and that are material to the
business of the Corporation or such Subsidiary, except where the failure to have
such permits, licenses, authorizations, orders and approvals or the failure to
make such filings, applications and registrations would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; and all
such permits, licenses, certificates of authority, orders and approvals are in
full force and effect and, to the knowledge of the Corporation, no suspension or
cancellation of any of them is threatened, and all such filings, applications
and registrations are current.

 

5



--------------------------------------------------------------------------------



 



(f) The Corporation has timely filed all documents required to be filed with the
SEC pursuant to Section 13(a) or 15(d) and Section 14(a) of Securities Exchange
Act of 1934, as amended (the “Exchange Act”). The Corporation has furnished to
each Purchaser or otherwise made available a copy of each of the following:
(i) the Corporation’s Annual Report on Form 10-K for the year ended December 31,
2008, as filed with the SEC; (ii) the Corporation’s proxy statement for its 2009
Annual Meeting of Stockholders held on May 28, 2009, as filed with the SEC;
(iii) the Corporation’s Quarterly Report on Form 10-Q for the quarter ended
March 31, 2009, as filed with the SEC; (iv) the Corporation’s Quarterly Report
on Form 10-Q for the quarter ended June 30, 2009, as amended, as filed with the
SEC; and (v) the Corporation’s Current Reports on Form 8-K as filed with the SEC
since January 1, 2009 (items (i) through (v) collectively, the “Exchange Act
Reports”), which Exchange Act Reports include, among other things, audited
consolidated financial statements of the Corporation for its fiscal years ended
December 31, 2007 and 2008, and unaudited interim financial statements of the
Corporation for its fiscal quarters ended March 31, 2009 and June 30, 2009. As
of the date hereof and as of the Closing Date, each of the documents comprising
a part of the Exchange Act Reports did not contain and will not contain any
untrue statement of material fact or omitted to state and will not omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
(g) Based upon the representations and warranties of each Purchaser contained
herein, the Corporation is not required by applicable law or regulation in
connection with the offer, sale and delivery of the Shares to the Purchasers, in
the manner contemplated by this Agreement, to register the Shares under the
Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws.
(h) The Corporation and each of the Corporation’s subsidiaries listed on
Schedule II hereto (collectively the “Subsidiaries”) (i) have been duly
incorporated or organized and are validly existing in good standing under the
laws of their respective jurisdictions of incorporation or organization,
(ii) are duly qualified to do business and are in good standing as foreign
corporations or organizations in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, except where the failure to be so qualified would
not reasonably be expected to result in any material adverse change in the
condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Corporation and its Subsidiaries (taken as a whole),
or which would not reasonably be expected to materially and adversely affect the
assets or properties of the Corporation and its Subsidiaries (taken as a whole),
or which would not reasonably be expected to materially and adversely affect the
Transactions as defined herein (individually or in the aggregate, a “Material
Adverse Effect”, except that the mere filing of any action, claim, suit or order
relating to any actual or threatened litigation involving the Corporation, any
of its Subsidiaries or any of its employees after the date of this Agreement
(rather than the actual facts and circumstances underlying such action, claim,
suit or order) shall not be deemed a “Material Adverse Effect”); and (iii) have
all corporate power and authority necessary to own or hold their respective
properties and to conduct the businesses in which they are currently engaged.
(i) All of the issued shares of capital stock of the Corporation have been duly
and validly authorized and issued, are fully paid and non-assessable and no such
shares were

 

6



--------------------------------------------------------------------------------



 



issued in violation of the preemptive or similar rights of any security holder
of the Corporation. Except as set forth in the Preemptive Rights Agreement, no
person has any preemptive or similar right to purchase any shares of capital
stock of the Corporation. Except as disclosed in the Exchange Act Reports and
for the 5,554,241 shares of Common Stock reserved for issuance under existing
awards under the Corporation’s equity compensation or other employee benefit or
compensation plans, arrangements, or agreements, there are no outstanding
warrants, options or other rights to subscribe for or purchase any of the
Corporation’s capital stock and no restrictions upon the voting or transfer of
any capital stock of the Corporation pursuant to the Corporation’s charter or
bylaws or any agreement or other instrument to which the Corporation is a party
or by which the Corporation is bound.
(j) The Shares to be issued to the Purchasers pursuant to the terms of this
Agreement have been duly authorized by the Corporation and, when issued and
delivered by the Corporation against payment therefor in the manner contemplated
hereunder, will be validly issued, fully paid and non-assessable, and, except as
set forth in the Preemptive Rights Agreement, there are no preemptive rights
relating to the issuance of the Shares to be issued to the Purchasers pursuant
to this Agreement.
(k) This Agreement has been duly authorized, executed and delivered by the
Corporation and constitutes a valid and legally binding agreement of the
Corporation enforceable against the Corporation in accordance with its terms,
subject to the effects of bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, and
general equitable principles (whether considered in a proceeding in equity or at
law). The authorization by the Corporation of this Agreement and the
transactions contemplated thereby is intended to provide the Purchasers with the
relief from Section 16(b) of the Exchange Act provided by Rule 16b-3(d)
thereunder, to the extent necessary.
(l) The execution, delivery and performance of this Agreement, the issuance and
sale of the Shares in the manner contemplated hereby, and the consummation of
the transactions contemplated herein (collectively, the “Transactions”), will
not violate any of the provisions of the Amended and Restated Certificate of
Incorporation, as amended, or By-laws of the Corporation; and no consent,
approval, authorization or order of, or filing or registration with any such
person (including, without limitation, any such court or governmental agency or
body) is required for the consummation of the Transactions by the Corporation,
except such as may be required under state securities laws or Regulation D under
the Securities Act or as required under the DGCL.
(m) The audited consolidated financial statements (including the related notes)
included in the Corporation’s Annual Report on Form 10-K for the year ended
December 31, 2008 and in the reports filed by the Corporation with the Federal
Reserve, present fairly, in all material respects, the financial condition and
results of operations of the Corporation and its subsidiaries, at the dates and
for the periods indicated, and have been prepared in conformity with generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved.
(n) Except as disclosed in the Exchange Act Reports, there is no action, suit or
proceeding before or by any court or governmental agency or body or any labor
dispute now

 

7



--------------------------------------------------------------------------------



 



pending or, to the knowledge of the Corporation, threatened against the
Corporation or any of its Subsidiaries, which would reasonably be expected to
have a Material Adverse Effect. To the best knowledge of the Corporation, all
pending legal, arbitral or governmental proceedings or investigations to which
the Corporation or any of its Subsidiaries are a party or have been threatened,
or of which any of their assets or properties is the subject which are not
described in the Exchange Act Reports, including ordinary routine litigation
incidental to the business of the Corporation or any of its Subsidiaries, are,
considered in the aggregate, not material to the Corporation and its
Subsidiaries.
(o) No temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction or other legal restraint or
prohibition preventing the consummation of the Transactions is in effect.
(p) Since December 31, 2008, neither the Corporation nor any Subsidiary has
engaged in conduct that it knew to be a violation of any applicable law or
contractual obligation relating to the recruitment, hiring, extension of offers
of employment, retention or solicitation of any current employee of the
Corporation or any Subsidiary.
(q) No broker’s, finder’s, investment banker’s or similar fee or commission has
been paid or will be payable by the Corporation with respect to, or for any
services rendered to the Corporation ancillary to, the offer, issue and sale of
the Shares contemplated by this Agreement.
(r) Neither the Corporation nor, to the best of its knowledge, anyone acting on
its behalf has offered the Shares to, or solicited any offer to buy the Shares
from, or otherwise approached or negotiated in respect thereof with, any person
through any “general solicitation” or “general advertising” (as such terms are
used in Rule 502(c) of the Securities Act). Neither the Corporation nor, to the
best of its knowledge, anyone acting on its behalf has taken, or will take, any
action that would subject the issuance or sale of the Shares to the registration
requirements of Section 5 of the Securities Act.
(s) Each of the Preemptive Rights Agreement and that certain Stock Purchase
Agreement, dated as of November 26, 2007 (the “November 26, 2007 Purchase
Agreement”), and that certain Stock Purchase Agreement, dated as of June 10,
2008 (the “June 10, 2008 Purchase Agreement” and together with the November 26,
2007 Purchase Agreement, the “Prior Purchase Agreements”) among the Corporation,
the Purchasers and certain other stockholders of the Corporation identified
therein, is in full force and effect and has not been modified. The Corporation
is in compliance in all material respects with the terms of the Preemptive
Rights Agreement and the Prior Purchase Agreements. The representations and
warranties of the Corporation in the Underwriting Agreement are true and correct
in all material respects.
4.2 Representations and Warranties and Agreements of the Purchasers. Each
Purchaser named on Schedule I, severally and not jointly, represents and
warrants to, and agrees with the Corporation that, as of the date hereof:
(a) Such Purchaser has full power and authority to enter into this Agreement and
this Agreement constitutes a valid and legally binding obligation of such
Purchaser,

 

8



--------------------------------------------------------------------------------



 



enforceable against such Purchaser in accordance with its terms, subject to the
effects of bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or affecting creditor’s rights generally, and general equitable
principles (whether considered in a proceeding in equity or at law).
(b) Each Purchaser represents that: (i) it is duly organized, validly existing
and in good standing in its jurisdiction of incorporation or organization and
has all the requisite power and authority to purchase the Shares as provided
herein; (ii) it is not an “investment company”, as that term is defined in the
Investment Company Act of 1940 or the rules and regulations promulgated
thereunder; (iii) such investment does not result in any violation of, or
conflict with, any term or provision of the charter, bylaws or other
organizational document of the Purchaser or any other instrument or agreement to
which the Purchaser is a party or by which it is bound; and (iv) such investment
has been duly authorized by all necessary action on behalf of the Purchaser.
(c) If the Purchaser is purchasing the Shares pursuant to this Agreement in a
representative or fiduciary capacity, the representations and warranties
contained herein (and in any other written statement or document delivered to
the Corporation in connection herewith) shall be deemed to have been made on
behalf of the person or persons for whom such Shares is being purchased.
(d) The Purchaser and the person signing this Agreement on its behalf hereby
represent and warrant that the information contained in this Agreement is true
and correct with respect to such stockholders or partners (and if any such
stockholder or partner is itself a corporation or a partnership, with respect to
all persons having an interest in such corporation or partnership, whether
directly or indirectly) and that the Purchaser and the person signing this
Agreement have made due inquiry to determine the truthfulness and accuracy of
such information.
(e) Such Purchaser is purchasing the Shares for Purchaser’s own account and not
with a view to or for sale in connection with any distribution thereof in a
transaction that would violate or cause a violation of the Securities Act or the
securities laws of any state or any other applicable jurisdiction. The Purchaser
has not been organized solely for the purpose of acquiring the Shares.
(f) Such Purchaser is an “institutional accredited investor” as defined in
Rule 501 promulgated under the Securities Act and understands and agrees that
the offer and sale of the Shares hereunder have not been registered under the
Securities Act or any state securities law in reliance on the availability of an
exemption from such registration requirements based on the accuracy of the
Purchaser’s representations in this Section 4.2.
(g) In the normal course of such Purchaser’s business or affairs, Purchaser
invests in or purchases securities similar to the Shares and has such knowledge
and experience in financial and business matters as to be capable of evaluating
the merits and risks of purchasing the Shares.

 

9



--------------------------------------------------------------------------------



 



(h) Purchaser understands that the Exchange Act Reports contain certain
“forward-looking” information regarding the Corporation and its business, and
that the Corporation’s ability to predict results or the actual effect of future
plans or strategies is inherently uncertain, and undue reliance should not be
placed on such statements, and Purchaser is not relying on such
“forward-looking” information in deciding to purchase the Shares pursuant to
this Agreement. Purchaser has had access to such financial and other information
concerning the Corporation and its Subsidiaries as Purchaser deemed necessary or
desirable in making a decision to purchase the Shares pursuant to this
Agreement, including an opportunity to ask questions and receive answers from
officers of the Corporation and to obtain additional information (to the extent
the Corporation possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify the accuracy of any
information furnished to Purchaser or to which Purchaser had access.
(i) Such Purchaser is not relying on the Corporation or any of its affiliates
with respect to an analysis or consideration of the terms of or economic
considerations relating to an investment in the Shares. In regard to such
considerations and analysis, the Purchaser has relied on the advice of, or has
consulted with, only his, her or its own advisors, other than those advisors of
the undersigned affiliated with the Corporation or any of its affiliates.
(j) Such Purchaser acknowledges and is aware that there are substantial
restrictions on the transferability of the Shares. Purchaser understands that
the Shares have not been registered under the Securities Act and are “restricted
securities” within the meaning of Rule 144 and may not be sold, transferred, or
otherwise disposed of without registration under the Securities Act or an
exemption therefrom. Furthermore, Purchaser acknowledges that each certificate
evidencing the Shares purchased hereunder will bear a legend to the effect set
forth below, and each Purchaser covenants that, except to the extent such
restrictions are waived by the Corporation, such Purchaser shall not transfer
the shares represented by any such certificate without complying with the
restrictions on transfer described in the legend endorsed on such certificate:
THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT
OR COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE
CORPORATION HAS RECEIVED AN OPINION OF COUNSEL, SATISFACTORY TO THE CORPORATION
AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.
Purchaser understands that the Shares will not be and except as provided in the
Section 5.7 below and the Preemptive Rights Agreement, Purchaser has no right to
require that the Shares be, registered under the Securities Act.
If any of the Shares become eligible for sale without registration under the
Securities Act and without limitation as to amount pursuant to Rule 144 or any
similar or successor provision, the Corporation shall, upon the request of the
holder of such Shares acquired pursuant to this

 

10



--------------------------------------------------------------------------------



 



Agreement, remove the legend set forth in Section 4.2(j) from the certificates
for such Shares. In addition, if in connection with any transfer a holder of the
Shares pursuant to this Agreement delivers to the Corporation an opinion of
counsel which (to the Corporation’s reasonable satisfaction) is knowledgeable in
securities law matters to the effect that no subsequent transfer of shares shall
require registration under the Securities Act, then the Corporation promptly
upon such contemplated transfer shall deliver new certificates for such shares
which do not bear the Securities Act legend set forth in Section 4.2(j).
(k) Each Purchaser represents and warrants that no authorization, approval,
consent, filing or registration with any federal Governmental Authority, or to
the actual knowledge of the Purchaser any other Governmental Authority, is
necessary in order to consummate the Transactions at the Closing Date.
5. ADDITIONAL AGREEMENTS
5.1 Availability of Information. The Corporation agrees to use its best efforts
to timely file all periodic reports required under Sections 13(a), 15(d) and
14(a) of the Exchange Act and to maintain the listing of its Common Stock on the
Nasdaq Global Select Market, the New York Stock Exchange or other similar stock
exchange for a period of at least three years following the Closing Date.
5.2 Publicity. Each Purchaser acknowledges that the Corporation will publicly
announce the entering into this Agreement and the completion of the Transactions
as soon as practicable following the date hereof and in any event not later than
the fourth business day after the Closing Date, and each Purchaser hereby agrees
that the Corporation may specifically name Purchaser as one of the purchasers of
the Shares in this offering in any such announcement and in any public
disclosure regarding the Transactions thereafter, provided, however, that prior
to making any such disclosure, the Corporation will provide the Purchasers a
reasonable period of time (but not more than three business days) to review and
provide input with respect to such disclosure which the Corporation may, in its
reasonable discretion, consider including in such announcement and/or
disclosure.
5.3 Directorship; Board Observer.
(a) Notwithstanding any provision in the November 26, 2007 Purchase Agreement,
including the last proviso in Section 5.3(a) of the November 26, 2007 Purchase
Agreement, the Purchasers shall remain entitled to all rights to designate and
have appointed a Board Representative (as defined in the November 26, 2007
Purchase Agreement) so long as the Purchasers and their affiliates hold,
directly or indirectly, at least 1,741,553 shares of Common Stock (assuming
conversion of all Non-voting Common Stock) (appropriately adjusted to reflect
any stock splits, stock dividends, subdivisions, reverse splits and similar
events).
(b) In addition to any rights Purchasers may have pursuant to Section 5.3 of the
November 26, 2007 Purchase Agreement to designate and have appointed a Board
Representative or, in the event the Purchasers do not have a Board
Representative, an Observer (as defined in Section 5.3(c) of the November 26,
2007 Purchase Agreement), for so long as the Purchasers hold, directly or
indirectly, at least 5.0% of the outstanding Common Stock

 

11



--------------------------------------------------------------------------------



 



(assuming conversion of all Non-voting Common Stock and other equity securities
of the Corporation held by the Purchasers that are convertible into Common
Stock), the Purchasers shall have the right to designate and replace in its sole
discretion (in addition to their Board Representative or Observer, as the case
may be) one additional individual (the “Observer Representative”) who shall have
the right to (i) attend all meetings, including telephonic meetings, of the
Board of Directors of the Corporation (and any committee thereof) and
(ii) receive copies of all notices, minutes, consents, board packets and other
materials that the Corporation provides generally to all members of the Board of
Directors (and any committee thereof) (the “Board Materials”) at the time such
Board Materials are distributed to the Board of Directors or committee thereof;
provided, however, that with respect to the foregoing, the Corporation reserves
the right to exclude such Observer Representative from (A) attending a meeting
of the Board of Directors (or committee thereof) or a portion thereof or
(B) access to any Board Materials or portion thereof if, in each of the
foregoing cases, the Corporation receives written advice from legal counsel that
there is a risk that discussing a specified matter in the presence of a person
who is not a member of the Board of Directors, or sending specified materials to
such person, would result in the Company’s loss of attorney-client privilege
with respect to such specified matter; provided that the Company shall promptly
notify the Observer Representative that any such exclusion was effected to
preserve its attorney-client privilege. The Observer Representative must be an
individual who is a partner, principal, director, officer or employee of a
Purchaser or an entity that directly or indirectly controls such Purchaser. The
Observer Representative shall have no right or authority to vote upon or consent
to any matter presented to the Board of Directors or any committee thereof for
approval.
5.4 Indemnification of the Corporation. Each Purchaser acknowledges that he, she
or it understands the meaning and legal consequences of the representations and
warranties contained in Section 4.2 hereof, and hereby agrees to indemnify and
hold harmless the Corporation and its Subsidiaries, and each of its and its
Subsidiaries’ directors, officers, employees, agents and affiliates, from and
against any and all loss, damage or liability due to or arising out of a breach
of any representation or warranty of the Purchaser contained in Section 4.2 of
this Agreement.
5.5 Confidentiality; Confidentiality and Standstill Agreement; Additional
Standstill Commitment. For so long as a Purchaser owns any shares of Common
Stock or Non-voting Common Stock, the Purchaser agrees and agrees to cause its
Representatives (as defined below) (to the extent such Representatives are
provided any such confidential information by the Corporation or Purchaser), to
keep confidential any information obtained from the Corporation, except to the
extent that such information can be shown to have been (i) previously known on a
non-confidential basis by such Purchaser or its Representatives (as hereinafter
defined), (ii) in the public domain through no fault of such Purchaser or its
Representatives or (iii) later acquired by such Purchaser from sources other
than the Corporation or any of its Subsidiaries not known by such Purchaser or
its Representatives, as applicable, to be bound by any confidentiality
obligation; provided that a Purchaser may disclose such information if required
by judicial or administrative process or by other requirements of law or
national stock exchange, subject to compliance with the following sentence. In
the event any Purchaser pursuant to this Agreement or anyone to whom any of them
transmit confidential information is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoenas, civil
investigative demand or similar process) to disclose any such information, such
Purchaser shall

 

12



--------------------------------------------------------------------------------



 



(x) provide the Corporation with prompt notice so that the Corporation may seek
a protective order or other appropriate remedy and/or waive such holder’s
compliance with the provisions of this section, (y) furnish only that portion of
such information that such Purchaser is advised by counsel is legally required
and (z) at the Corporation’s expense and direction, exercise its reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded such information. For purposes of this Agreement, “Representative”
shall mean, with respect to any person, any of such person’s officers,
directors, employees, agents, attorneys, accountants, consultants, equity
financing partners or financial advisors or other person associated with, or
acting for or on behalf of, such person, including without limitation, the
Observer Representative.
5.6 Certain Covenants.
(a) For so long as the Purchasers or any of their affiliates hold any shares of
Non-voting Common Stock, the Corporation shall deliver to the Purchasers and
such affiliates as soon as available, consolidated statements of income and cash
flows of the Corporation and its Subsidiaries for each month and for the period
from the beginning of the fiscal year to the end of such month, and consolidated
balance sheets of the Corporation and its Subsidiaries as of the end of such
fiscal month, setting forth in each case comparisons to the Corporation’s annual
budget and to the corresponding period in the preceding fiscal year, in each
case prepared in accordance with GAAP.
(b) For so long as the Purchasers or any of their affiliates hold any shares of
Non-voting Common Stock, the Corporation shall permit the Purchasers and its
affiliates and any of their respective Representatives, upon reasonable notice
and during normal business hours and at such other times as the Purchasers or
its affiliates may reasonably request, to (i) visit and inspect any of the
properties of the Corporation and its Subsidiaries, (ii) examine the corporate
and financial records of the Corporation and its Subsidiaries and make copies
thereof or extracts therefrom and (iii) discuss the affairs, finances and
accounts of any such corporations with the directors, officers and key employees
of the Corporation and its Subsidiaries, and the Corporation shall use its best
efforts to cause the independent accountants of the Corporation and its
Subsidiaries to be available to the Purchasers, their affiliates and their
respective Representatives (at reasonable times and upon reasonable notice);
provided however, that in the case of each of Section 5.6(a) and 5.6(b) hereof,
the Purchasers shall, and shall cause its Representatives to, be bound by the
provisions of Section 5.5.
(c) For so long as any shares of Non-voting Common Stock are outstanding, the
Corporation shall maintain sufficient authorized but unissued shares of the
Corporation’s Common Stock that are reserved for issuance upon conversion of
Non-voting Common Stock.
(d) The Corporation hereby acknowledges that the Common Stock issuable upon
conversion of any Non-voting Common Stock issued to the Purchasers would
constitute Registrable Securities pursuant to the Preemptive Rights Agreement.
The Corporation hereby acknowledges and agrees that it will include (i) all
Common Stock of the Corporation issued upon conversion of the Shares issued to
the Purchasers and (ii) the 4,147,580 shares of Common Stock purchased by the
Purchasers in the Public Offering in any resale prospectus or prospectus
supplement (a “Resale Prospectus”) filed by the Corporation under its existing
automatic shelf

 

13



--------------------------------------------------------------------------------



 



registration statement filed on Form S-3 on May 9, 2008, with respect to the
resale of the Registrable Securities of each Holder (as defined in the
Preemptive Rights Agreement) pursuant to the terms of the Preemptive Rights
Agreement to the extent so requested by the Purchaser and subject to the terms
and conditions of the Preemptive Rights Agreement, which Resale Prospectus the
Corporation agrees to file with the SEC as soon as practicable after the date
hereof, and in any event no later than January 29, 2010.
(e) The Corporation shall not take any action or omit to take any action that
would cause the Transactions or any portion thereof to require a vote of the
Corporation’s stockholders.
6. MISCELLANEOUS
6.1 Survival of Representations and Warranties. All statements contained in any
officers’ certificates delivered by or on behalf of the Corporation or any of
its Subsidiaries pursuant to this Agreement or in connection with the
Transactions contemplated hereby will be deemed representations or warranties of
the Corporation under this Agreement. All representations and warranties
contained in this Agreement made by or on behalf of the Corporation or the
Purchasers will survive the execution and delivery of this Agreement, any
investigation at any time made by or on behalf of the Corporation or the
Purchasers, and the sale and purchase of the Shares under this Agreement, and,
except for representations and warranties set forth in Section 4.1(f), (h), (i),
(j), (k), (l), (m), (n), (o), (p), (r) and (s), which shall survive
indefinitely, shall expire on the first anniversary of the Closing Date.
6.2 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by or against the respective successors and
assigns of the parties hereto.
6.3 Notices. All written communications provided for herein are required to be
sent by U.S. Certified Mail or recognized overnight delivery service (with
charges prepaid) and (i) if to a Purchaser, addressed to it at GTCR Golder
Rauner II, L.L.C., 300 North LaSalle Street, Suite 5600, Chicago, Illinois
60654, Attention: Collin E. Roche and Michael S. Hollander, and (ii) if to the
Corporation, addressed to it at PrivateBancorp, Inc., 120 South LaSalle Street,
Chicago, Illinois 60603, Attention: Christopher J. Zinski, Esq., or at such
other address as the Corporation or the Purchaser may have specified to the
other party in writing. Notices under this Section 6.3 shall be deemed given
only when actually received.
6.4 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PROVISIONS OF SUCH STATE.
6.5 Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument.
6.6 Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

14



--------------------------------------------------------------------------------



 



6.7 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
6.8 Expenses. Each Purchaser and the Corporation shall bear all expenses
incurred by it in connection with the Agreement and the Transactions
contemplated hereby; provided however, the Corporation shall promptly reimburse
the Purchasers and its affiliates for their actual outstanding and future
out-of-pocket costs and expenses (including, without limitation, attorneys’,
accountants’, consultants’ and other advisors’ fees and expenses and any filing
fees with respect to any required regulatory or Government Authority approvals),
which amount shall not exceed $300,000, arising in connection with Purchasers’
investment in the Corporation, including without limitation in connection with
(i) this Agreement and the Transactions, (ii) any amendments or waivers under or
in respect of this Agreement, the Prior Purchase Agreements or the Preemptive
Rights Agreement, (iii) the interpretation or enforcement of the rights granted
under this Agreement, the Prior Purchase Agreements or the Preemptive Rights
Agreement and (iv) its ongoing review with respect to Purchasers’ investment in
the Corporation. Notwithstanding any provision to the contrary in this
Agreement, the expense reimbursement obligations of the Corporation set forth in
this Section 6.8 shall be in addition to any expense reimbursement obligations
to the Purchaser in any other agreements, including the Purchase Agreements and
that certain letter agreement amending the Purchase Agreements, dated as of
June 17, 2009.
6.9 Construction. Each agreement contained herein shall be construed (absent
express provision to the contrary) as being independent of each other agreement
contained herein, so that compliance with any one agreement shall not (absent
such an express contrary provision) be deemed to excuse compliance with any
other agreement. Where any provision herein refers to action to be taken by any
person or entity, or which such person or entity is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such person or entity.
[SIGNATURE PAGE FOLLOWS]

 

15



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth the agreement between the Corporation and
the Purchasers, please indicate your acceptance in the space provided for that
purpose below.

            Very truly yours,

PRIVATEBANCORP, INC.
      By:   /s/ Larry D. Richman         Name:   Larry D. Richman       
Title:   President and Chief Executive Officer     

            Confirmed, accepted and agreed.

GTCR FUND IX/A, L.P.
      By:   GTCR Partners IX, L.P., its General Partner         By:   GTCR
Golder Rauner II, L.L.C., its General Partner             By:   /s/ Collin E.
Roche         Name:   Collin E. Roche        Title:   Principal        GTCR FUND
IX/B, L.P.
      By:   GTCR Partners IX, L.P., its General Partner             By:   GTCR
Golder Rauner II, L.L.C., its General Partner             By:   /s/ Collin E.
Roche         Name:   Collin E. Roche        Title:   Principal        GTCR
CO-INVEST III, L.P.
      By:   GTCR Golder Rauner II, L.L.C., its General Partner             By:  
/s/ Collin E. Roche         Name:   Collin E. Roche        Title:   Principal   

 

16



--------------------------------------------------------------------------------



 



         

SCHEDULE I
SCHEDULE OF PURCHASERS

                              NO. OF SHARES               OF              
NON-VOTING       DOLLAR AMOUNT OF     COMMON   NAME OF PURCHASER   INVESTMENT  
  STOCK  
GTCR FUND IX/A, L.P.
  $ 10,898,690.22       1,349,683  
GTCR FUND IX/B, L.P.
  $ 1,817,173.78       225,037  
GTCR CO-INVEST III, L.P.
  $ 82,033.93       10,159  
 
           
TOTAL
  $ 12,797,897.93       1,584,879  
 
           

 

 



--------------------------------------------------------------------------------



 



SCHEDULE II
LIST OF SUBSIDIARIES

          Jurisdiction of Incorporation or Name of Subsidiary   Organization  
The PrivateBank and Trust Company
  Illinois
Lodestar Investment Counsel, LLC (80% owned)
  Delaware
The PrivateBank, N.A.
  Federal (OCC)
The PrivateBank Mortgage Company, LLC
  Illinois

 

 